EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Haupt on August 8, 2022.
The application has been amended as follows: 
In claim 1, line 12, please delete “from at least one of a plurality of coupling feature combinations” and replace with –from one of a plurality of coupling features–.
In claim 22, line 18, please delete “from at least one of a plurality of coupling feature combinations” and replace with –from one of a plurality of coupling features–.









DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s Amendment After Final filed July 29, 2022, has been entered.  Claims 1, 17, 22, and 32 have been amended as requested.  Claims 4, 6-16, 18-21, 23-31, and 33-36 have been cancelled.  Thus, the pending claims are 1-3, 5, 17, 22, 32, and 37-42.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 6-8 and 10-12 of the last Office action (Final Rejection mailed May 6, 2022). Additionally, the prior art rejections under 35 USC 103 as set forth in sections 15 and 16 of the last Office action are hereby withdrawn in view of said amendment.  


Allowable Subject Matter
An updated search of the prior art has not produced any art that would render the claims unpatentable.  Hence, claims 1-3, 5, 17, 22, 32, and 37-42 are allowed.  (See sections 17-19 of the last Office action, the Interview Summary mailed August 3, 2022, and applicant’s arguments filed July 19, last paragraph of page 15-1st paragraph of page 17.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 9, 2022